Y.




          1

          2

          3

          4

          5

      6 i

                                        iJNITED STATES DISTRICT COURT
      s                                CENTRAL DISTRICT OF CALIFORNIA
      9

     io        UNITED STATES OF AMERICA,                                 Case No. 11- 0~,3c 3 ►~
     is i                             Plaintiff,
     12
                                                                         ORDER OF DETENTION
                           V.
     13

     14

     15                               Defendant.
     16

     17                                                          I~

     is               A.        On motion ofthe Government in a case allegedly involving:
     19                    1. ' a crime of violence.
     20                    2.() an offense with maximum sentence oflife imprisonment or death.
     21                    3.() a narcotics or controlled substance offense with maximum
                                                                                                   sentence
     22                            often or more years.
     23                4•() any felony -where the defendant has been convicted of two
                                                                                      or
     24                     more prior offenses described above.
     25                5•() any felony that is not otherwise a crime of violence that
                                                                                         involves a
     26                     minor victim, or possession or use of a firearm or destructive
                                                                                           device or
     27                     any other dangerous weapon, or a failure to register under
                                                                                           18 U.S.0
     28                            § 2250.
                                        ORDBR OF DBTSNT[ON AFTBR HEARING(18 U.S.C.§3142(1))
              CR-94
                                                                                                    Page 1 of4
     1           B1~         On motion by the Government /()on Court's own motion, in a case
     2                      allegedly involving:
     3                      On the further allegation by the Government of:
     4                l:~f     a serious risk that the defendant will flee.
     5                2.() a serious risk that the defendant will:
 6                       a.()obstruct or attempt to obstructjustice.
                         b.()threaten, injure, or intimidate a prospective witness or juror or
 s                            attempt to do so.
 9               C.     The Government()is/()is not entitled to a rebuttable presumption that no
10                      condition or combination of conditions will reasonably assure the defendant's
i1                      appearance as required and the safety ofany person or the community.
is                                                           II.
13               A.~       The Court finds that no condition or combination of conditions will
14                         reasonably assure:
15                    1.~      the appearance ofthe defendant as required.
16                    '
                      ~        and/or
i~                2. ~ the safety of any person or the community.
18           B.() The Court finds that the defendant has not rebutted
                                                                           by sufficient
19                evidence to the contrary the presumption provided by statute.
ao                                                         III.
21           The Court has considered:
22           A. the nature and circumstances of the offenses) charged, includ
                                                                                    ing whether the
23              offense is a crime of violence, a Federal crime of terrorism, or
                                                                                   involves a minor
24              victim or a controlled substance, firearm, explosive, or destructive
                                                                                     device;
25           B. the weight ofevidence against the defendant;
26           C. the history and characteristics ofthe defendant; and
27           D. the nature and seriousness ofthe danger to any person
                                                                                      or to the community.
28

                                    ORDBR OF DfiT6NT[ON AFTER HBARING(18 U.S.C.§3142(1))
         CR-94
                                                                                                     Page 2 of4 ~
     1                                                    ~.

  2             The Court also has considered all the evidence adduced at the hearing and the
  3             arguments and/or statements of counsel, and the Pretrial Services
  4             Report/recommendation.
  5                                                       V.

  6             The Court bases the foregoing findings) on the following:
                A~~(~    As to flight isk:L
                                  g ~ ~~..:~
  s                        Lack of bail resources
                                      ti
 9                       ❑ Refusal to interview with Pretrial Services
io                          No stable                 r employment
ii                         Previous failure to appear or violations or probation, parole, or
12                          release
13                       ❑ Ties to foreign countries
14                       ❑ Unrebutted presumption [18 U.S.C. § 3142(e)(2)]
15

16

17

18

19 ~
            L~~~        As to danger:
                           Nature of previous criminal convictions — V~a~~~~~ d~~s
                     i~
20 i                       Allegations in present charging document
21                         Substance abuse
22                      ❑ Already in custody on state or federal offense
23                      ❑ Unrebutted presumption [18 U.S.C. § 3142(e)(2)]
24                   ~r _ ~ro~r~l~s-C, o~2~-rte                 u.-, ~~u-c.~~
25

26

27          C.() Defendant submitted to detention

28


                                 ORDER OF DBTSNTION AFI'BR HEARING(18 U.S.C.§3142(1))
         CRA4
                                                                                         Page 3 of4
         1                                                     ~.

.        2           A.() The Court finds that a serious risk exists that the defendant will:
         3                 1.()obstruct or attempt to obstructjustice.
         4                 2.()attempt to/( )threaten, injure or intimidate a witness or juror.
         5           B. The Court bases the foregoing findings)on the following:
         6

         7

         8

         9

     10

     11                                                      ~.

    12               A. IT IS TI~REFORE ORDERED that the defendant be detained prior
                                                                                                        to trial.
    13               B. IT IS FURTI-~R ORDERED that the defendant be committed to
                                                                                                     the custody
    14                 of the Attorney General for confinement in a corrections facility sepax
                                                                                                           ate, to
    is                 the extent practicable, from persons awaiting or serving sentences
                                                                                          or being
    16                 held in custody pending appeal.
    i~               C. IT IS FURTHER ORDERED that the defendant be affor
                                                                           ded reasonable
    is                  opportunity for private consultation with counsel.
    19           D. IT IS FURTHER ORDERED that, on order of a Court
                                                                    of                       the United States or
    ao           on request of any attorney for the Government, the person
                                                                              in chaxge of the
    21           corrections facility in which the defendant is confined
                                                                         deliver the defendant
    22           to a United States marshal for the purpose of an appea
                                                                          rance in connection
    23           with a court proceeding.
    24

    25
             DATED: ~~~z ~v~
                                  1
    26                                                    ALEXANDER F. acKINNON
                                                          UNITED STATES MAGISTRATE JUDGE
    a~
    Zs
                                     ORDER OF DBTBNT[ON Afl'PBR HEARING(18 U.S.C.§3142(1))
             CR-94
                                                                                                         Page 4 of4
